DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment submitted 9/23/2021, claims 1-9 and 25 are pending in this application. 
Following cancelation of claims 10-24, any prior rejection under 35 USC 101 is moot.
Following amendment to the claim language, the interpretation of claims under 35 USC 112(f) are moot.
Response to Arguments
Applicant’s arguments, see pgs 2-6, filed 9/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chetham in view of Kiani.
Applicant’s arguments with respect to claim(s) 2-9 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chetham (US 20110087129 A1) in view of Kiani (US-6349228-B1).
	Regarding claim 1, Chetham teaches an impedance monitoring system (Title, Abstract) worn by a patient (Fig 12 L), the system comprising: a sensor assembly ([0318][0393]-[0401] in the system shown 
	Chetham teaches the above system and provides that lead types can be identified by interrogating the leads with a voltage to determine the value of a resistor in the lead adaptor which indicates the leads identity and other properties, but Chetham does not explicitly teach where an internal reference resistor is used in this process. 
	Kiani teaches an adaptor system for different lead types where the sensing portion contains an internal reference resistor (reference resistor 194) which is used by the circuit to measure a measured voltage output from a resistive voltage divider defined by the configuration resistor and the internal reference resistor when a reference voltage is applied (Col 3 Ln 7-27; Col 13 Ln 26-Col 14 Ln 14).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Chetham to use a reference resistor in the process of identifying different lead 
 	Regarding claim 2, Chetham in view of Kiani teaches a system substantially as claimed in claim 1. Further, Chetham teaches wherein the sensor device of the sensor assembly includes the controller and the storage (Fig 8, [0394]-[0400] the controller of the sensor device may be an FPGA, which one of ordinary skill would recognize as having memory and processing components), and the sensor device communication data includes the sensor assembly identifier ([0402]-[0406] Chetham describes how a processor is used to identify the leads, and that processor may be the FPGA 17B, Chetham’s various embodiments use processors in different places (i.e. FPGA 17A vs 17B or processor 20 in Fig 8) and describes how the FPGA’s may be used in signal processing and device control [0338]-[0346], based on this disclosure it would be clear to one of skill in the art that through routine computer programming, any of these processor and memory pairs may be suitable to execute the identification of the leads based on the voltage output and the adaptor’s “code” resistor) .
	Regarding claim 3, Chetham in view of Kiani teaches a system substantially as claimed in claim 1. Further, Chetham teaches wherein the wherein the patient monitoring device includes the controller 
	Regarding claim 25, Chetham in view of Kiani teaches a system substantially as claimed in claim 1. Further, Chetham teaches wherein the sensor device and the adapter are releasably connected ([0357]-[0360] Figs 5 and 8; a leads may be connectable to the sensor assembly’s sensor 12 and ADC 37; in the embodiment referenced the buffer circuits 50A, 50B serve as a connection; [0359] “In one example, the leads 53, 54 correspond to the leads L shown in FIG. 1, allowing the buffer circuits 50A, 50B to be provided in connector housing coupled to the electrodes 15, 16”, this indicates that the leads have an adapter assembly to connect to the sensor in the form of this buffer circuit; [0403] buffer circuit of this adaptor may have a resistors that encode information on the properties of the leads they are linked with; the leads and adaptor are disposed so that they may be disconnected from the sensing system and new leads may be connected, thereby the adaptor is releasably connected to the sensor device).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chetham (US 20110087129 A1) in view of Kiani (US-6349228-B1) as applied to claim 1, further in view of Vanderah (US-20170344451-A1).
	Regarding claim 4, Chetham in view of Kiani teaches a system substantially as claimed in claim 1. Further, Chetham teaches wherein the measured identifier of the buffer/adapter circuit are compared to identifiers stored in memory (these identifiers are equivalent to mapping data). 
	Chetham does not teach wherein the mapping data is associated with a first range of measured voltage outputs indicative of the configuration resistor.
Vanderah teaches a method of identifying remote units connected to a control module wherein the mapping data is associated with a first range of measured voltage outputs indicative of the configuration resistor ([0070]-[0072] a voltage divider measures the voltage across a reference resistor and identification resistor/configuration resistor to read a voltage based on the resistance of the 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Chetham in view of Kiani with a range of voltage values indicative of a particular configuration as taught by Vanderah because a range of voltages may “To allow for some variation in the output voltage … e.g., based on temperature effects and/or tolerances of the resistance values of the resistors” [0071].
Regarding claim 5, Chetham in view of Kiani and Vanderah teaches a system substantially as claimed in claim 4. Further, Chetham teaches wherein a plurality of leads are encoded with calibration information and unique identifiers based on the resistor in the buffer circuit/adaptor which is read as a voltage by the ADC and this may allow the system to determine properties of the uniquely identified leads when compared to the stored data on the memory [0402]-[0409]. Chetham fails to teach wherein the mapping data includes a plurality of ranges of measured voltage outputs, the plurality of ranges of measured voltage outputs includes the first range of measured voltage outputs, and each range of measured voltage outputs is associated with different configuration data for a respective module (Chetham fails to teach that each unique identifier value is a range of unique values). 
Vanderah teaches a method of identifying remote units connected to a control module wherein the mapping data includes a plurality of ranges of measured voltage outputs ([0071] up to 128 possible ranges of measured voltage), the plurality of ranges of measured voltage outputs includes the first range of measured voltage outputs, and each range of measured voltage outputs is associated with different configuration data for a respective module ([0071]-[0072] the up to 128 voltage ranges correspond to 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sensor identification system of Chetham with a plurality of voltage ranges indicative of a configuration data for a module as taught by Vanderah because the plurality of voltage ranges may “allow for some variation in the output voltage … e.g., based on temperature effects and/or tolerances of the resistance values of the resistors” [0071] and the system allows for the “value of the output voltage will vary from one type of termination module (sensor)  to another based on the differences in the identification resistors such that the processor can uniquely identify each type of termination module (sensor) [0070].
Regarding claim 6, Chetham in view of Kiani and Vanderah teaches a system substantially as claimed in claim 5. Further, Chetham teaches whereinApplication No. 16/690,457September 23, 2021Reply to the Office Action dated May 27, 2021 Page 4 of 11the sensor assembly is a particular sensor assembly of the plurality of sensor assemblies ([0402]-[0403] a plurality of different leads may be used as part of the sensor assembly), and the patient monitoring device determines, based on configuration data of the particular sensor assembly, application specific parameters of the particular sensor assembly ([0402]-[0409] based on the results of finding the unique identifier, different parameters of the lead are determined like the electrical properties that will affect an impedance measure, information to modify the algorithm that sends current or voltage to the leads, whether the lead is genuine, how many times the lead may have been used).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chetham (US 20110087129 A1) in view of Kiani (US-6349228-B1) and Vanderah (US-20170344451-A1) as applied to claim 6 above, and further in view of Medina (US-20120029304-A1).
Regarding claim 7, Chetham in view of Kiani and Vanderah teaches a system substantially as claimed in claim 6. Chetham does not teach wherein the application specific parameters include a 
Medina teaches wherein the application specific parameters include a number leads for the particular sensor assembly ([0038] identification information may include a number of electrodes).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sensor identification system of Chetham with the application specific parameter for number of leads as taught by Medina because “this information may be used by parameter module to select appropriate algorithms, lookup tables and/or calibration coefficients stored in monitor for calculating the patient's physiological parameters.” [0038] 
Regarding claim 8, Chetham in view of Kiani and Vanderah teaches a system substantially as claimed in claim 6. Further, Chetham teaches wherein the system may include a display [0317]. Chetham does not teach wherein the application specific parameters include graphical display data that specifies graphical contents to be displayed on the display of the patient monitoring device.
Medina teaches a monitor system wherein the patient monitoring device further comprises a display ([0030] platform/patient monitoring device includes a display), wherein the application specific parameters include graphical display data that specifies graphical contents to be displayed on the display of the patient monitoring device ([0124] patient platform/monitor module may communicate with sensor unit coupled to parameter module to receive identifying information, “a platform …detecting which other devices or types of devices (e.g., monitoring modules, platforms, sensors) are coupled to a patient monitoring system”, “detecting the configuration may include the platform may determine which modules are coupled to the platform, which physiological parameters the system is capable of monitoring, and which applications may be used for displaying physiological parameters.”; [0057] display may present information from monitoring module/sensor).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chetham (US 20110087129 A1) in view of Kiani (US-6349228-B1) and Vanderah (US-20170344451-A1) as applied to claim 6 above, and further in view of Ehret (US 20170196511 A1).
	Regarding claim 9, Chetham in view of Kiani and Vanderah teaches a patient monitoring system substantially as claimed in claim 6. Chetham in view of Kiani and Vanderah does not teach a system wherein the application specific parameters include a type of harness configuration for the particular sensor assembly.  
Ehret teaches a system wherein the application specific parameters include a type of harness configuration for the particular sensor assembly ([0083] a plurality of wiring harnesses may have a particular configurations which can be coded on unique resistors and recognized as an application specific parameter for each harnesses configuration).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system as taught by Kiani in view of Medina in view of Vanderah with the harness configuration system of Ehret because this may allow for the system to “configure one of a plurality of different wiring harnesses associated with a plurality of different electrophysiological tests” [0084]. Further, examiner notes this modification comprises simple substitution of one known element (the system where the application specific parameters comprise a lead operational data) for another (system where the application specific parameters comprise harness configuration) to obtain predictable results (the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 January 2022